Case 3:18-cv-00017-NKM-JCH Document 244 Filed 03/10/21 Page 1 of 6 Pageid#: 3315




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


  BRENNAN M. GILMORE,

         Plaintiff,

  v.                                            No. 3:18-cv-00017-NKM-JCH
  ALEXANDER E. (ALEX) JONES, et al.,

                 Defendants.


   PLAINTIFF’S RESPONSE TO DEFENDANTS ALEXANDER E. JONES, INFOWARS
   LLC, AND FREE SPEECH SYSTEMS, LLC’S MOTION FOR EXTENSION OF TIME
     TO RESPOND TO PLAINTIFF’S SECOND SET OF DISCOVERY REQUESTS

         Plaintiff Brennan Gilmore respectfully responds to Defendants Alex Jones, InfoWars,

  LLC (“InfoWars”), and Free Speech Systems, LLC’s (“FSS”) (collectively, “Defendants”)

  motion for extension of time to respond to Plaintiff’s Second Set of Requests for Documents and

  Interrogatories. D.I. 243. Plaintiff believes this Court will benefit from additional context about

  Defendants’ motion.

         First, Defendants’ motion conflates their failure to timely negotiate search terms

  concerning Plaintiff’s First Set of Requests for Documents with their delayed response to

  Plaintiff’s Second Set of Requests for Documents. To correct the record: the Court granted in

  part Plaintiff’s motion to compel Defendants’ responses to Plaintiff’s First Set of Documents and

  Interrogatories on January 8, 2021. D.I. 219. The Court agreed that documents from after the

  March 13, 2018 filing of Plaintiff’s complaint could be relevant and ordered the parties “to meet

  and confer to establish agreed-upon search terms, focused on the state of mind inquiry, for

  discovery of documents dated between March 13, 2018, and the date of this Order.” Id. at 12.

  The search term negotiations thus related to Plaintiff’s First Set of Requests for Documents as


                                                  1
Case 3:18-cv-00017-NKM-JCH Document 244 Filed 03/10/21 Page 2 of 6 Pageid#: 3316




  applied to documents dated after March 13, 2018. Those negotiations have no relationship to—

  nor do they excuse—Defendants’ failure to respond to a second set of discovery requests for

  documents by telling Plaintiff what will or will not be produced. Those negotiations also do not

  excuse Defendants’ failure to respond to Plaintiff’s second set of interrogatories. The second set

  of discovery requests to Alex Jones are attached as Exhibits to this Response for the Court’s

  review; the second set of discovery requests to the other moving defendants were nearly identical

  in form. See March 10, 2021 Declaration of Anwar Graves (“Graves Declaration”), Exhibit A

  and B.

           Defendants admit in their motion that their responses to Plaintiffs’ Second Set of

  Requests for Documents and Interrogatories were due on February 15, 2021. 1 What Defendants

  do not disclose in their motion, however, was their initial excuse for not providing timely

  responses to Plaintiff. Days after the initial due date had passed, counsel for Defendants wrote

  Plaintiff blaming the delayed response on the tragic winter storms and power outages that

  affected Texas in mid-February. That explanation, of course, would not explain why Defendants

  missed their discovery deadline unless they had not started to work on their responses until the

  storms began. At any rate, and as Plaintiff pointed out in subsequent correspondence with

  screenshots, the InfoWars studios were still broadcasting even as the discovery responses were

  not forthcoming. The complete set of correspondence with respect to this issue is being filed

  herewith for the Court’s review. See Graves Decl, Exhibits C-J.

           Plaintiff respectfully submits that this withheld explanation, along with Defendants’

  filing their motion for extension only after Plaintiff attempted to resolve the issue and



  1
    Defendants’ motion incorrectly states these responses were due on February 14, 2021, which is
  a Sunday.



                                                  2
Case 3:18-cv-00017-NKM-JCH Document 244 Filed 03/10/21 Page 3 of 6 Pageid#: 3317




  approached the Court, do not reflect “good faith and (a filing made) not for the purpose of

  delay.” (D.I. 243 at 2). To the extent Defendants’ motion for extension is granted, Plaintiff

  respectfully requests that the Court order Defendants to provide complete responses to Plaintiff’s

  Second Set of Document Requests and Interrogatories by March 17, 2021; to complete their

  production by that date; to consider an order to show cause why discovery was not completed

  earlier; and such other relief as the Court may deem appropriate.

         Second, after the Court issued its January 8, 2021 order on search terms, Plaintiff

  promptly provided a list of proposed terms and met and conferred with Defendants on January

  14, 2021. See Graves Decl, Exhibit K. Those were the same terms that Defendants’ prior

  counsel had agreed to use in this case. Defendants promised to review the list and revert with

  edits. Defendants had not responded by February 3, 2021, and Plaintiff raised this issue at the

  Court hearing that day. D.I. 231 at 2. The Court subsequently ordered Defendants to “respond

  to Plaintiff’s proposed search terms on or before February 17, 2021.” Id. After February 17,

  2021 passed with no response, Plaintiff raised the issue during the parties’ March 2, 2021 meet

  and confer concerning the late discovery responses. During that meet and confer, Defendants

  complained about one of Plaintiff’s proposed terms, but did not provide a list of terms as a

  counterproposal. Defendants stated that they would endeavor to provide Plaintiff with data about

  the number of “hits” each search term would generate. However, Plaintiff was not provided with

  those metrics and first discovered them in Defendants’ motion.

         Accordingly, and given the delay caused by Defendants and their failure to engage in

  search term negotiations in violation of this Court’s orders, Plaintiff respectfully requests that the

  Court order Defendants to utilize all the search terms proposed by Plaintiffs on January 8, 2021,

  without modification, and such other relief as the Court may deem appropriate.




                                                    3
Case 3:18-cv-00017-NKM-JCH Document 244 Filed 03/10/21 Page 4 of 6 Pageid#: 3318




         Third, Defendants have filed an extension request for Alex Jones, Infowars, and FSS.

  Defendants’ counsel also represent defendant Lee Ann McAdoo, see D.I. 210, who has similarly

  failed to respond to the Court’s order on search terms or Plaintiff’s Second Set of Requests for

  Documents and Interrogatories. Plaintiff respectfully requests that any order entered by the

  Court in connection with Defendants’ motion be applied to Lee Ann McAdoo.

         Fourth, Plaintiff respectfully disagrees that Defendants’ conduct is without prejudice to

  Plaintiff. D.I. 243 at 2. Plaintiff is frankly shocked that terms like “deep state” and “Department

  of State” have returned 35,663 and 1,776 search terms respectfully. Defendants and Lee Ann

  McAdoo have only produced a total of 33 documents dated before the March 13, 2018 filing of

  Plaintiff’s complaint.   Plaintiff are concerned that Defendants’ continued dilatory conduct

  threatens the parties’ ability to complete document production, review those documents, and

  complete fact depositions before June 1, 2021.




                                                   4
Case 3:18-cv-00017-NKM-JCH Document 244 Filed 03/10/21 Page 5 of 6 Pageid#: 3319




  Dated: March 10, 2021                    Respectfully submitted,

                                           By: /s/ Anwar L. Graves
                                           Jonathan Hacker, admitted pro hac vice
                                           Anwar L. Graves, admitted pro hac vice
                                           O’MELVENY & MYERS LLP
                                           1625 Eye Street, N.W.
                                           Washington, DC 20006
                                           Telephone: (202) 383-5300
                                           Facsimile: (202) 383-5414
                                           agraves@omm.com
                                           jhacker@omm.com

                                           Hassen A. Sayeed, admitted pro hac vice
                                           O’MELVENY & MYERS LLP
                                           Times Square Tower
                                           7 Times Square
                                           New York, New York 10036
                                           Telephone: (212) 326-2000
                                           Facsimile: (212) 326-2061
                                           hsayeed@omm.com

                                           Andrew Mendrala, Virginia Bar No. 82424
                                           COHEN MILSTEIN SELLERS & TOLL
                                           PLLC
                                           1100 New York Avenue N.W., Fifth Floor
                                           Washington, D.C. 20005
                                           Telephone: (202) 408-4600
                                           Facsimile: (202) 408-4699
                                           amendrala@cohenmilstein.com

                                           Aderson Francois, admitted pro hac vice
                                           CIVIL RIGHTS CLINIC
                                           GEORGETOWN UNIVERSITY LAW
                                           CENTER
                                           600 New Jersey Avenue, N.W.
                                           Washington, D.C. 20001
                                           Telephone: (202) 662-9065
                                           Aderson.Francois@georgetown.edu

                                           Elizabeth B. Wydra, admitted pro hac vice
                                           Brianne J. Gorod, admitted pro hac vice
                                           CONSTITUTIONAL
                                           ACCOUNTABILITY
                                           CENTER
                                           1200 18th Street, N.W., Suite 501
                                           Washington, D.C. 20036
                                           Telephone: (202) 296-6889
                                           elizabeth@theusconstitution.org
                                           brianne@theusconstitution.org
                                           ashwin@theusconstitution.org




                                       5
Case 3:18-cv-00017-NKM-JCH Document 244 Filed 03/10/21 Page 6 of 6 Pageid#: 3320




                               CERTIFICATE OF SERVICE

         I hereby certify that on this 10th day of March, 2021, a copy of the foregoing Motion to

  Compel was served on all parties via the Court’s Electronic Case Filing system, and separately

  sent via electronic mail to Mr. Lee Stranahan, Mr. Derrick Wilburn, and Mr. Scott Creighton.

                                                                /s/ Anwar L. Graves
                                                                  Anwar L. Graves




                                                 6
